Citation Nr: 1427567	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a right hand disorder.  

4.  Entitlement to service connection for a low back disorder to include as secondary to a service-connected right knee disability.

5.  Entitlement to an increased initial rating for right knee disability of residuals of meniscectomy in excess of 10 percent disabling prior to January 1, 2011 and in excess of 30 percent disabling from January 1, 2011, status post total knee arthroplasty (TKA).   



REPRESENTATION

Appellant represented by:	Attorney Jeffrey M. Brown


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Manchester, New Hampshire, that, in pertinent part granted service connection for the right knee disability and assigned an initial 10 percent rating and denied the enumerated service connection claims, including the petition to reopen the previously denied claim for a left knee disorder.  In June 2010, the RO increased a previous 10 percent rating for right knee disability to a temporary 100 percent effective October 5, 2009, for a 13 month period following prosthetic replacement of the right knee joint with a TKA, followed by a 30 percent rating effective January 1, 2011.  The Veteran has not indicated satisfaction with this grant and as the staged increased rating is not the maximum allowable rating, this issue remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


In April 2013 the Veteran testified before the undersigned at a videoconference hearing held at the RO.  A transcript of this hearing is associated with the claims file.  

The issue of entitlement to service connection for post-traumatic stress disorder has been granted on appeal by an August 2012 Decision Review Officer (DRO) decision thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status. Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The issue(s) of reopened claim for service connection for a left knee disability and the remaining enumerated issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by the RO in July 1982.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.
 
2.  Evidence received since the July 1982 RO decision that denied service connection for a left knee disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The unappealed July 1982 rating decision that denied service connection for a bilateral knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  Additional evidence received since the July 1982 rating decision that denied service connection for a bilateral knee disorder is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Reopening Service Connection for a Left Knee Disorder

The Veteran asserts that he currently has a left knee disorder that is manifested as a result of his period of active service, to specifically include as secondary to his service-connected right knee disorder.  He was previously denied service connection for a left knee disorder on a direct basis by the RO in October 1973, with notice sent the same month.  He did not submit a notice of disagreement with this decision.  Thereafter, the Veteran filed a petition to reopen his claim in June 1982, contending that the left knee disorder was secondary to the right knee disorder due to his shifting weight to the left leg to accommodate the right knee.  The RO did not consider this claimed basis of entitlement, but determined in a July1982 decision that the evidence submitted in support of this claim did not establish a new factual basis to grant service connection for the previously denied left knee condition.  Again he did not submit a notice of disagreement after receiving notice of this denial in July 1982.  Accordingly this determination became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. " Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118 . Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

In the first decision of the RO dated in October 1973, the Veteran's claim of entitlement to service connection for a left knee disorder was denied as chronic left knee disability was not related to service.  At the time of this decision, the evidence of record included his service treatment records and a VA examination report dated in August 1973.  The service treatment records included a diagnosis of chondromalacia patella noted on re-examination in January 1963 (a few days after commencement of active duty) after no defect had been noted on entrance examination earlier the same month.  The same diagnosis was made in March 1963 following complaints of pain in the left knee.  The May 1967 separation examination was noted to be normal for the lower extremities.  An August 1973 VA examination noted complaints of left knee pain, with normal range of motion and some crepitus and clicking on flexion.  X-ray findings included calcific bodies in soft tissue described as residuals of old (left knee) trauma.

The Veteran attempted to reopen his claim in June 1982 claiming that the right knee disorder was affecting his left knee due to having to shift his weight to the left leg.  Private medical records show that in April 1982 he was treated for a burning sensation in his left knee with a history of twisting it getting out of a car, with left knee sprain diagnosed.  X-ray from that time diagnosed early degenerative joint disease (DJD).  In May 1982 he was treated following a fall when his knee gave way in April 1982, with a history reported by him of his left knee having bothered him since 1963 when he was in the service and was told he had cartilage damage.  A history of the knee locking and collapsing since then was reported.  When examined, the left knee had full motion, no swelling, no significant instability, and muscles were equal in size.  The only significant finding was of tenderness over the lateral joint line.  The assessment made was of internal derangement of the left knee, probable resolving sprain lateral collateral ligament although he might have an additional cartilage problem, which was suggested might require surgical correction later.  

The July 1982 rating action determined that additional evidence did not establish a new factual basis to grant service connection for the previously denied left knee disability.

Among the evidence submitted since July 1982 is evidence from VA records showing progressively worsening left knee problems, as well as continued worsening problems with the service connected right knee.  These include VA treatment records showing that in April 2000 he was seen in primary care for complaints of bilateral knee pain, with a service connected right knee injury.  He reported a history of injury of the right knee in service with surgery in 1967 and again in 1982.  He also now related a history of having had a left knee arthroscopy done in 1989.  Examination revealed findings of bilateral knee pain increasing over the past 6 months, in addition to increasing instability of the service connected right knee.  In August 2001 he received emergency treatment for pain in the service connected right knee, with X-rays of both knees showing degenerative changes, right worse than left, but regarded as not severe.  He was noted have a possible meniscal tear of the right knee with a brace used to treat it in September 2001.  The next episode of treatment for bilateral knee problems is shown in August 2003 again showing a long history of bilateral knee pain, with left knee surgery in 1989.  

Evidence of worsening symptoms is shown in the left knee is shown in records from August and September 2008, which show that the Veteran now used braces on both knees.  X-ray from September 2008 continued to show osteoarthritis with some medial compartment narrowing and some effusions.  The arthritis changes continued to be worse on the service connected right side, and he reported dislocations on the right in a September 2008 rheumatology consult.  In a March 2009 MRI for left knee symptoms that now included pain, popping and clicking, findings from the MRI included a left knee posterior horn of the medial meniscus, small and truncated anteriorly with signal abnormality, with changes said to either be postoperative or  related to a meniscal tear.  Also noted were osteoarthritis of the medial compartment and suprapatellar joint effusion.  In October 2009, the Veteran underwent TKA of both knees, with the left knee TKA noting the Veteran had severe arthritis and bilateral knee pain related to end stage OA.  

The Veteran's July 2013 hearing testimony described having received treatment for knee problems at various VA facilities including one in Jamaica Plains prior to his knee surgery, in addition to treatment received through the VA health system in Manchester.  His representing attorney argued that VA medical personnel noted issues with his left knee caused by over compensating due to right knee problems.  

The newly received evidence documents that the Veteran was being treated for symptoms associated with a worsening left knee disorder, and continued worsening symptoms involving the service-connected right knee, culminating in the bilateral knee replacement in October 2009.  The newly received evidence also includes information from the Veteran as to having received VA treatment in Jamaica Plains that may prove potentially pertinent.  The record contains competent current diagnoses, and the suggestion that there may exist evidence showing that the claimed disability may be related to a service-connected disability.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a left knee disorder.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disorder, to include as secondary to a service-connected disability, is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran has alerted the VA as to the existence of potentially pertinent evidence regarding all the claims on appeal, by referencing treatment he received at Jamaica Plains when asked about VA treatment he has received.  Currently the only records of VA treatment are shown to have been from the VA facilities in New Hampshire, including Manchester and Portsmouth.  The Board further notes that the medical evidence available disclose a history of surgeries done on both the left knee and right knee in the 1980's, with an August 2008 primary care note describing left knee arthroscopy done in Newburyport Massachusetts.  An attempt should be made to obtain these records including from the VAMC in Jamaica Plains, as they could prove pertinent for both his service connection claim for the left knee and the increased initial rating claim for the right knee.     

Likewise, the Board defers consideration of the service connection claims pending receipt of the potentially pertinent records from the VAMC in Jamaica Plains.

Additionally the Board notes that the Veteran has alleged having injured his back when it was hit by shrapnel under combat conditions.  He is noted to have applied for a Purple Heart, per his hearing testimony.  As there is not currently medical evidence in the service treatment records that show treatment for such an injury, the Board finds that any evidence supporting this application should be associated with the claims file, as it could be provide probative evidence to support residuals of such an injury.   

Regardless of whether any additional records are obtained, the Board finds that in light of the Veteran's claims for service connection for the left knee and for a back disability including as secondary to the service connected right knee disability, VA examinations must be obtained that address these secondary claims.  Additionally given the findings of scoliosis of the spine and chondromalacia of the left knee noted as defects within the first week of service in January 1963, the examination should also address whether service connection may be warranted on a direct basis, to include based on aggravation of a pre-existing disorder, regardless of whether additional pertinent evidence is obtained. 

If additional records are obtained, it will be necessary to obtain an addendum opinion regarding the etiology of these left wrist and right hand disorder to consider any potentially pertinent evidence that may be included in such records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to secure complete service department records or alternative records pertaining to the Veteran's attempts to obtain a Purple Heart for claimed shrapnel wounds to the back through official channels including the NPRC, or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29, if so warranted.  Any and all records obtained should be associated with the claims file.  If there are no records, the AOJ should so specifically find and the documentation used in making that determination should be set forth in the claims file.

2.  The AMC should obtain any of the Veteran's outstanding VA treatment records from the VA facility in Jamaica Plains, Massachusetts.  The AMC should also request that the Veteran identify the names, addresses, and dates of treatment for any additional medical care providers, VA and non-VA, identified by the Veteran who may possess additional records showing treatment for his left wrist disorder, right hand disorder, lumbar spine disorder, left knee disorder and right knee disorder to include surgeries to the right knee in 1982 and the left  knee in 1989.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

3.  Thereafter, following completion of the above development, schedule the Veteran for examinations by a physician who specializes in orthopedic disabilities, to include a joints examination to ascertain the nature and etiology of any current left knee disability and address the nature and severity of his service connected right knee disability.  The examination should also include a lumbar spine disorders examination to ascertain the nature and etiology of any current back disability.  All necessary tests should be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

A.  The examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current back disability found on examination is etiologically related to active service or is otherwise caused or aggravated by a service connected right knee disability.  The examiner should address the following.

If any back disorder, specifically scoliosis (noted in service in January 1963), is shown to preexist active service the examiner should address whether such disorder is congenital or developmental in nature.  If so was such congenital disorder subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

* If scoliosis is not congenital or developmental and clearly and unmistakably pre-existed service, did it clearly and unmistakably not undergo an increase in severity in service beyond its natural progress?

* For any back disability other than scoliosis  please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service or if degenerative joint disease (DJD) was manifested within the first post service year.

* If any back disability other than scoliosis, is found not to be at least as likely incurred or aggravated in service, please state whether it is at least as likely as not that the Veteran's back disability is caused or aggravated by his service-connected right knee disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

B.  The examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current left knee disability found on examination is etiologically related to active service or is otherwise caused or aggravated by a service connected right knee disability.  The examiner should address the following.

If any left knee disorder, specifically chondromalacia (noted in service in January 1963), is shown to clearly and unmistakably pre-exist service, the examiner should address whether such disorder clearly and unmistakably did not undergo an increase in severity in service beyond its natural progress?

* For any left knee disability other than chondromalacia,  please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service or if degenerative joint disease (DJD) was manifested within the first post service year.

* If any left knee disability other than chondromalacia, is found not to be at least as likely incurred or aggravated in service nor is otherwise shown to involve DJD manifested within the first post service year, please state whether it is at least as likely as not that the Veteran's left knee is caused or aggravated by his service-connected right knee disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The rationale for any opinion should be set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran (including that regarding a claimed shrapnel wound to his back).  The claims folder should be made available to the examiner in conjunction with the examination.  

C.  The examiner should address the current severity of impairment related to the Veteran's right knee disability, status post TKA.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right knee.  The examiner should report the use of a goniometer and the number of repetitions of range-of-motion testing completed.  A right TKA should be confirmed.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to any additional residuals of any TKA, which should be confirmed via examination.  

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  AFTER completion of  the actions directed in Paragraphs 1 and 2 of this remand and only if such actions disclose additional medical evidence, refer the claims folder and a copy of this Remand to the February 2013 VA hands disorders examiner for an addendum to his opinion regarding the nature and etiology of the claimed right hand and left wrist disorders.  If this examiner is no longer available, please refer this matter to the appropriate medical expert.  Upon review of the entire claims folder, to include the additional medical evidence, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any disability of the left wrist and/or right hand scarring was incurred or aggravated in service or (in the case of the left wrist) if degenerative joint disease (DJD) was manifested within the first post service year.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the claims for service connection for the back disability, right hand disability, left wrist disability and left knee disability; and for an increased initial rating for the right knee disability.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the criteria governing preexisting disorders/presumption of soundness, should the evidence continue to suggest the left knee and/or back disorder preexisted service.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


